Citation Nr: 0623041	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for fungal infection of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and daughter


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty service from September 1955 
to November 1957.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Columbia, 
South Carolina Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

No current fungal infection of the feet is demonstrated. 


CONCLUSION OF LAW

Fungal infection of the feet was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in 
January 2004, February 2004, and March 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
January 2004, February 2004, and March 2004 letters advised 
the veteran to send additional information or evidence and 
that he should make sure VA receives additional evidence 
within one year from the date of the letter.  The veteran was 
also advised to let VA know if there is evidence or 
information that he thought would help support his claim.  

Notice fully complying with the provisions of the VCAA was 
provided to the veteran in January 2004, February 2004, and 
March 2004 prior to the rating decision.  The veteran did 
receive proper VCAA notice prior to the initial rating 
decision denying his claim.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).   With respect to 
VA's duty to assist the appellant, the RO has obtained or 
attempted to obtain all evidence identified by him concerning 
his claimed disability. There is no indication of any 
outstanding records, identified by the appellant, which have 
not been obtained.  In this case, the Board notes that the 
complete set of service medical records is not in the claims 
file and, presumably, was destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  The Board is 
satisfied that all sources for further development of the 
record have been exhausted and that further referral of this 
matter to the NPRC will not result in additional development 
of the record.  In this case, the RO has obtained all 
available medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  For 
the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  

Legal Criteria

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).





Analysis

The veteran has contended that fungal infection of the feet 
initiated as a result of training in White Sands, New Mexico 
where temperatures averaged 105 to 110 degrees.  The 
veteran's unit trained for months at a time in the desert.

In reaching its decision, the Board has reviewed all of the 
pertinent evidence of record, to include VA outpatient 
treatment records dated in 2003 and 2004, a statement from 
Edgar B. Barnard detailing treatment from 1999 to October 
2002, a September 2004 letter from Brad A. Lindstrom, D.P.M.

The veteran was afforded a travel board hearing before the 
undersigned in October 2005.  At that time, he stated that 
after taking Nystatin for years his feet were not as bad as 
the fungal infection he reportedly had in service.  Following 
a complete review of the medical evidence, the Board did find 
Nystatin listed and a history of fungus infection of skin on 
both feet in both VA and private medical records.  In his 
September 2004 letter, Brad A. Lindstrom, D.P.M. stated that 
the veteran currently did not have a fungal infection of his 
feet, but had been treated in the past for it. 
As no current disability of fungal infection of both feet is 
now present, an award of service connection is not in order.   
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Given the evidence as outlined above, the Board finds that 
the veteran does not have fungal infection of both feet that 
either began during service or as a consequence of service.  
The only evidence in support of the veteran's claim are his 
own statements and testimony that he had fungal foot 
infection of both feet as a result of his active-duty 
service.  His wife and niece also submitted statements 
received in July 2004 stating that a physician from the 
Department of Veterans Affairs diagnosed the veteran 92% 
disabled with a 48 year old fungal infection.  The medical 
evidence of record, however, shows that the veteran did not 
have any complaints of fungal infection of both feet and 
there were no clinical findings of any such disability.  The 
veteran's complaints of foot pain have been attributed to 
metatarsalgia, not a fungal infection.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
However, in the present case an examination is not required 
as the evidence does not contains competent lay or medical 
evidence of a current diagnosed disability or indicate the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.

Given the evidence of record, the Board finds that the 
veteran's assertions are insufficient to establish a 
relationship between his service and a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Consequently, the veteran's claim must be denied.


ORDER

Service connection for fungal infection of the feet is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


